TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00297-CV



                                   James Seth Hicks, Appellant

                                                   v.

          IndyMac Mortgage Services, a division of OneWest Bank, FSB, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
       NO. D-1-GN-10-000327, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant’s brief was due on November 5, 2012. On December 10, 2012, this Court

notified appellant that his brief was overdue and that a failure to respond by December 20, 2012,

would result in the dismissal of this appeal for want of prosecution. To date, appellant has not filed a

brief or a motion for extension of time. Accordingly, we dismiss this appeal for want of prosecution.

See Tex. R. App. P. 38.8(a); 42.3(b).



                                                __________________________________________

                                                Scott K. Field, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: January 9, 2013